Exhibit CELSIUS REPORTS 283% REVENUE GROWTH FOR FOURTH QUARTER DELRAY BEACH, FL, March 4, 2010 — Celsius Holdings, Inc. (Nasdaq: CELH) today reported that revenue for the three month period ended December 31, 2009 was $2.4 million, as compared to $621,000 for the same period ended December 31, 2008, or an increase of 283%.Revenue for the calendar year 2009 was approximately $5.9 million as compared to $2.6 million for 2008, an increase of 127%. The gross profit percentage for the quarter was 54.9% as compared to 28.1% for the same quarter in 2008. The gross profit for the year was 47.8% as compared to 29.2% in 2008. In 2008, we had a write-down of bottle inventory, which affected 3rd and 4th quarter of 2008. The gross profit for fiscal 2008 would have been 41.6% without this write-down. The company also reported a net loss of $7.8 million or $1.02 per basic and diluted share for the calendar year 2009. This compares with net loss of $5.3 million or $0.82 per basic and diluted share for the calendar year Mr. Stephen C. Haley, chairman and CEO said: “The company has made significant progress during and since the 4th quarter.” Mr. Haley continued, “These accomplishments include completing a capital raise of over $13 million, being listed on Nasdaq Capital Market and continuing to grow our distribution in key retailers and multiple channels of trade. We look forward to reviewing this and more details of the results as well as our objectives for the current year on our upcoming conference call. The company's quarterly conference call is scheduled for 4:30 p.m. ET, Thursday March 4, 2010. The call may be accessed through live webcast links on the company's Internet home page, www.celsius.com. The webcast will be archived and available on the company's website for one month following the call. About Celsius Holdings, Inc. Celsius Holdings, Inc. (NASDAQ:CELH) markets Celsius®, the original, great tasting calorie burner that is backed by science. Celsius is dedicated to providing healthier, everyday refreshment through science and innovation.
